Title: 9th.
From: Adams, John Quincy
To: 


       Miss Nancy, finally left us, this afternoon; and is going to board at Mr. Israël Bartlett’s. Her going away, has given me pleasure, with respect to myself; as she was the Cause of many disagreeable little Circumstances to me. There was a Time, when I was Sensible of being more attached to her, than I should wish to be; to any young Lady, to whom I was not in any way related: but it was of very short duration; indeed her character is such, as acquires a persons affection, much easier than she preserves it. But her natural disposition which is excellent, and the many good Qualities which appear, even through the mist of foibles and errors that surround them, have given me, a friendship for her, and it appears to me, that the present step, must do her essential injury, unless she can immediately assume a fund of Prudence, which, I have never seen her make use of. With one third part of the Vanity she has, she would be exceeding amiable. All her principal faults proceed from that, which has been fostered and fanned ever since she was introduced into company; and she was then too young, not to be tickled, with the Admiration paid her by a number of real and feigned admirers, such as always follow a young Lady of Wit and personal Attractions.
       Spent the Evening at Mr. Dodge’s in Company with Mr. Thaxter, Mr. Bartlett, the two Mr. Osgoods and Major Starke. The Conversation was partly upon literary subjects, and partly upon religion, a topic Mr. D. is not averse to.
      